prosecuting his or her case. Petitioner has not otherwise identified any
                 authority supporting an entitlement to relief.' Accordingly, we
                             ORDER the petition DENIED. 2




                                                           Hardesty


                                                                                        , J.
                                                           Douglas


                                                                  h$2.4t.notl,          ,
                                                                                            J.
                                                           Cherry



                 cc: Richard L. Milbourn
                      Attorney General/Carson City
                      Pershing County Clerk




                        'Additionally, petitioner contends that he is entitled to damages in
                 the event that his requested relief is not provided, citing to NRS 34.670,
                 which is limited to habeas corpus actions. Petitioner has labeled his
                 petition a personal injury complaint and provided no basis on which to
                 conclude that issues of habeas corpus are implicated. Likewise, the record
                 contains no basis to support petitioner's contention that NRS 205.320 or
                 any conduct amounting to extortion is at issue. We conclude that neither
                 of these purported bases warrant relief.

                       We direct the clerk of this court to file petitioner's July 31, 2014,
                       2
                 motion for leave to file this petition, and the motion is denied as moot.



SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A    e